DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 13, 2021 has been entered.
Applicants' arguments, filed May 13, 2021, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Election/Restrictions
Applicant’s elected, without traverse, Group I in the reply filed on 4/15/2020. The claims of Groups II-V remain withdrawn from consideration or cancelled by Applicants.


Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 


Claim Objections
	Claim 19 recites “one or more binders” and “one or more binder”. It also recites “one or more disintegrants” and “one or more disintegrant”. Examiner requests that the term chosen (i.e. plural or singular) be used consistently.  
 

Claim Rejections – 35 U.S.C. § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner 
Claims 19-22, 24-29 and 39-51 are rejected under 35 U.S.C. 103(a) as being unpatentable over Washburn (U.S. 2008/0234367) in view of Himmelsbach (U.S. 2007/0249544), the combination further in view of Lo (U.S.P. 5,516,530)
Washburn teaches a tablet or capsule formulation for administering SGLT2 inhibitors (¶¶147-152). The formulation includes 1-350mg SGLT2 inhibitor, a filler (diluent) such as lactose or mannitol in about 0% to 90% (¶150), a binder such as wax at less than 500 microns at about 0% to 35% (¶151), disintegrants at 0%-20% (¶157), tableting lubricants at about 0.2% to 8% (¶152), glidants (¶152), a coating (¶153). Washburn teaches formulating the tablets by using e.g. wet granulation to form granules, blending the granules with further excipients (¶166). In one embodiment, the ratio of SGLT2 inhibitor to other anti-obesity agent or antidiabetic agent is about 0.2:1 [0035]. The lubricant may be magnesium stearate at 0.2-8% [0152], the binder may include hydrophilic polymers such as HPMC [0153] or lactose [0151], the glidant may be silicon dioxide [0152], fillers include microcrystalline cellulose at 1-80% [0150] and disintegrants include croscarmellose sodium [table 1].
Washburn does not teach that the active ingredient is crystalline 1-chloro-4-(beta-D-glucopyranos-1-yl)-2-[4-((S)-tetrahydrofuran-3-yloxy)-benzyl]-benzene.
Himmelsbach teaches a pharmaceutical composition comprising 1mg-100mg of crystalline 1-chloro-4-(beta-D-glucopyranos-1-yl)-2-[4-((S)-tetrahydrofuran-3-yloxy)-benzyl]-benzene (i.e. Compound A) and one or more conventional carriers and/or diluents (¶¶3 and 61 and Figs 1-2 demonstrating same crystalline structure as instant ¶61). The crystalline form allows for high purity of the active ingredient (¶¶5 and 56). Uniform distribution of the medicament in the formulation is a critical factor, particularly when the medicament has to be given in low doses (¶6). To ensure uniform distribution, the particle size of the active substance can be reduced to a suitable level, e.g. by grinding (or micronizing) (¶61). Compound A is taught as a SGLT2 inhibitor (¶¶3-4). 
Himmelsbach does not teach specific excipients for a formulating the crystalline 1-chloro-4-(beta-D-glucopyranos-1-yl)-2-[4-((S)-tetrahydrofuran-3-yloxy)-benzyl]-benzene. The compound is also known as empagliflozin.
While is it common knowledge in the art that hydroxypropylcellulose (HPC) is a is a binder for pharmaceutical tablets, Lo is cited to confirm that HPC, like HPMC is a water-soluble polymer which acts as a binder in pharmaceutical dosage forms (col.3). Thus, a skilled artisan following the teaching of Washburn and Himmelsbach would have been motivated to select HPC as a binder, particularly given the teaching of Lo. MPEP 2144.06. 
It would have been prima facie obvious to one of ordinary skill in the art to use the crystalline form of 1-chloro-4-(beta-D-glucopyranos-1-yl)-2-[4-((S)-tetrahydrofuran-3-yloxy)-benzyl]-benzene when formulating the composition of Washburn, given Himmelsbach teaches that the crystalline form of the compound is highly pure. MPEP 2144.06.  Further, it would have been prima facie obvious to one of ordinary skill in the art to reduce the particle size of the active agent via grinding or micronizing in order to optimize the distribution of the medicament in the formulation as taught by 
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05. Here, the ranges of SGLT2 inhibitor (1-350mg), a filler/diluent (0% to 90%), a binder (0% to 35% and <500[Symbol font/0x6D]m) and disintegrant (0%-20%) overlap with the instantly recited ranges of active (0.5-25%), diluent (65-93%), binder (1-5% and <250[Symbol font/0x6D]m), disintegrant (1-4%), and disintegrant to binder ratio (1.5:3.5 to 1:1).  


Obviousness Remarks
Applicant respectfully reiterates that the record does not provide the necessary reasoning for combining the reference teachings and that there is no basis for the Examiner’s assertion that it would have been obvious to one of ordinary skill in the art to use the crystalline form of the claimed SGLT-2 inhibitor when formulating the composition of Washburn for the reasons set forth in the previous response. In particular, as stated in said previous response, Applicant respectfully submits that the Examiner does not provide any reference in Washburn for the feature of the ratio of the disintegrant to the binder, when the claimed invention recites a ratio between 1.5 : 3.5 and 1 :1 weight/weight. 
¶151) and disintegrants at 0%-20% (¶157). As such, the ratio of binder to disintegrant taught by the prior art overlaps with the ratio instantly recited. Thus, the instantly recited ratio is prima facie obvious. MPEP 2144.05 (I). 
Applicants argue that Washburn does not teach hydroxypropyl cellulose and Applicant respectfully submits that there is no incentive in Washburn to investigate this feature. Consequently, Washburn does not provide any guidance to a person skilled in the art for a pharmaceutical composition comprising the claimed one or more disintegrant and one or more binder in the claimed ratio.
Examiner disagrees. Washburn teaches examples of suitable excipients include cellulose derivatives [0150]. Then specifies that suitable film-formers or binders include, but are not limited to hydrophilic polymer, such as hydroxypropylmethylcellulose [0153]. Thus, Washburn teaches the genre of hydrophilic polymers and cellulose derivatives, both of which would motivate a skilled artisan to choose HPC. Moreover, the rejection is not based on Washburn alone, but on a combination of references including Lo. Lo teaches that HPC, like HPMC is a water-soluble polymer which acts as a binder in pharmaceutical dosage forms (col.3). Thus, a person having ordinary skill in the art would be motivate to choose HPC for inclusion into the formulation of Washburn. MPEP 2144.06 and 2143. 

Previously, Applicants argued that Examiner had not provided adequate rationale to combine the prior art references because the compounds of Washburn and Himmelsbach are not structurally similar. 
prima facie obvious to select the SLGT2 inhibitor of Himmelsbach in formulating the SLGT2 formulation of Washburn. It is a simple substitution of one art recognized equivalent for another. MPEP 2144.06. 


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-22, 24-29 and 39-51 stand rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S.  of U.S. Patent No. 10,610,489, each taken in view of Washburn (U.S. 2008/0234367) and Lo (U.S.P. 5,516,530)
The patented claims teach recite a crystalline form of or a pharmaceutical composition of 1-chloro-4-(beta-D-glucopyranos-1-yl)-2-[4-((S)-tetrahydrofuran-3-yloxy)-benzyl]-benzene. However, the claims do not teach the instantly recited excipients such as recited by instant claims 19, 40, 46 and 49.
Washburn is discussed above, but does not teach use of the crystalline form of 1-chloro-4-(beta-D-glucopyranos-1-yl)-2-[4-((S)-tetrahydrofuran-3-yloxy)-benzyl]-benzene as the SLGT2 inhibitor. 
Lo is discussed above as teaching HPC is a tablet binder like HPMC. 
It would have been prima facie obvious to one of ordinary skill in the art formulating the composition claimed in the cited patents, each of which recites the SLGT2 inhibitor 1-chloro-4-(beta-D-glucopyranos-1-yl)-2-[4-((S)-tetrahydrofuran-3-yloxy)-benzyl]-benzene, to choose excipients such as those taught by Washburn and Lo, given that Washburn teaches a composition for formulating SGLT2 inhibitors.




Double Patenting Remarks

Examiner disagrees. For the reasons presented above in the obviousness remarks, the obviousness-type double patenting rejection is maintained. 


Conclusion
No claims are currently allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612